Title: To George Washington from Aaron Ogden, 6 April 1783
From: Ogden, Aaron
To: Washington, George


                        
                            
                            Sir,
                            Jersey cantonement April 6th 1783
                        
                        I attended at Head-quarters yesterday immeadiately after my arrival in camp, and now by desire of your
                            Excellency, shall endeavour to relate those circumstances, which induced me to go to the city of New York; upon this
                            occasion I feel myself extremely unhappy, lest, I may have incurred a displeasure, which I had flattered myself I had
                            hitherto avoided, during the course of a long war: but I am in hopes, your Excellency will be of opinion, that intention
                            in some degree stamps criminality, and that your goodness will incline you, to view the following simple narration of the facts
                            in the most indulgent light.
                        I was met in Elizabeth-town by Mr Lewis Morris who informed me that he was charged by Congress, with
                            dispatches for Sir Guy Carlton, containing an account of a general peace, and that he was much fatigued having ridden all
                            night—he therefore requested me to procure a boat and men, with all expedition, to transport him to Staten-Island, he also
                            wished I would accompany him as he was unacquainted with the nature of flags: I exerted myself, in having a barge with ten
                            oars immeadiately prepared, and intoxicated with the glorious news of peace of which Mr Morris was the bearer, I agreed to
                            attend him as the officer bearing the flag, as far as Staten-Island, he having assured me, that all officers civil and
                            military were dsired to give him their aid—In this, I confess, I acted unthinkingly and unadvisedly, and I am pained
                            beyond expression, if I have thereby given any cause of dissatissfaction to your Excellency.
                        On our arrival at the post on Staten-Island, (no boat being there ready) the officer commanding left it
                            optional with Mr Morris, either to wait till a proper barge could be procured, or to proceed to the city in his own,
                            saying, that the flag would be a sufficient passport, and therefore that there was no necessity of having one from him—Mr
                            Morris to prevent delays, chose the latter, and repeated his wish that I should still attend him as the flag officer, and
                            that on my return I would satisfy the oarsmen for their services, as he himself expected to remain some days in the city;
                            I therefore proceeded on with him; it was near evening when we arrived, and the crew was so fatigued by rowing so great a
                            distance, almost the whole way, against the tide; that it was next to impossible to return immeadiately, I therefore by
                            leave of the Commandant, remained in town that night together with the boats crew and as soon as the tide permitted next
                            morning, returned with them to Elizabeth town, leaving Mr Morris in the city, who gave me his thanks for the services that
                            I had rendered him, in expediting his passage.
                        I beg permission to repeat my most earnest request that your Excellency will not judge of my conduct (in this
                            affair) by the strict rules of military propriety, but, if I have committed any errors, that they may be considered as
                            unintentional, and therefore pardoned.I have the honor to be with the most perfect respect, your Excellency’s most obedient
                            & very humble servant.
                        
                            Aaron Ogden
                        
                    